DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 7, 8, 11, 12, 15, 16, 19, 20, and 22  is/are rejected under 35 U.S.C. 103 as obvious over Yamazaki et al. (US 2011/0058116; herein “Yamazaki”) in view of Takanishi et al. (US 2014/0103342; herein “Takanishi”).
Regarding claim 1, Yamazaki discloses in Figs. 2B, 5A1, (including same features described in accordance with Figs. 1A-1E) and related text a semiconductor device comprising: 
a first gate electrode (2a, see [0070]; see also Fig. 1A) and a gate wiring (2d, see [0222]);
a first gate insulating film (4, see [0067]) over the first gate electrode and the gate wiring;
a first oxide semiconductor film (6a, see [0070]) over the first gate insulating film and overlapping with the first gate electrode; 
a source electrode and a drain electrode (9a/b see [0070]) each electrically connected to the first oxide semiconductor film;
a wiring (9i, see [0222]) over the first gate insulating film;
a second oxide semiconductor film (15e, see [0147] and [0222]; note 15a/15e is disclosed as a “light-transmitting conductive film” and further that In-N-Zn-O 
a pixel electrode (15a/b, see [0147]) over the second oxide semiconductor film (e.g. at a position higher than 15e); and
a first insulating film (10, see [0070]) over the source electrode and the drain electrode,
wherein the gate wiring (2d) is electrically connected to the wiring (9i) through the second oxide semiconductor film (15e), and
Yamazaki does not disclose 
wherein the second oxide semiconductor film has a region in direct contact with a top surface and a side surface of the wiring. 
In the same field of endeavor, Takanishi teaches in Fig. 3(d) and related text a semiconductor device
a second film (20/20’, see [0067]) over the wiring (4’, see [0036]),
wherein the gate wiring (2’, see [0036]) is electrically connected to the wiring (4’) through the second film (20/20’), and
wherein the second film (20/20’, see [0067]) has a region in direct contact with a top surface and a side surface of the wiring. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamazaki by having the second film with a region in direct contact with a top surface and a side surface of the wiring, as taught by Takanishi, in order to improve reliability and display quality (see Takanishi [0026]) by, e.g. establishing improved contact and to simplify manufacture of the contact portion of the device. 
In the alternative, regarding the claimed limitation “a second oxide semiconductor film,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second film (15e) be a second oxide semiconductor film, in order to employ a known “light-transmitting” material for electrodes (see [0085] and [0222]) and thereby allow for a light-transmitting transistor (see e.g. [0011] and [0147]) for improved optical properties.
The limitation “wherein the second oxide semiconductor film has a region in direct contact with a top surface and a side surface of the wiring,” is therefore taught by the combination of the second film (15e) of Yamazaki being a second oxide semiconductor film, and the second film having the region as claimed, as shown by Takanishi. 
Regarding claim 3, Yamazaki further discloses 
a third oxide semiconductor film (15d, see [0147]; note that 15d comprising the same material as 15e and further see the rationale above in the rejection of claim 1 regarding the material of 15e) overlapping with the first oxide semiconductor film (6a), and
wherein the second oxide semiconductor film (15e) and the third oxide semiconductor film are formed from the same layer (see [0022] and [0147]).
Regarding claim 6, Yamazaki further discloses 
wherein the first oxide semiconductor film (6a) comprises In-M-Zn oxide (see [0026]), 
wherein the second oxide semiconductor film (15e) comprises In-N-Zn oxide (see the rationale above in the rejection of claim 1 regarding the material of 15e),  
wherein M is any of Al, Ti, Ga, Y, Zr, La, Ce, Nd, Sn, and Hf (see [0026]), and 
wherein N is any of Al, Ti, Ga, Y, Zr, La, Ce, Nd, Sn, and Hf (see the rationale above in the rejection of claim 1 regarding the material of 15e).
Regarding claim 7, Yamazaki further discloses wherein the first insulating film (10) contains oxygen (see [0130]).
Regarding claim 8, Yamazaki further discloses wherein the first insulating film (10) is in contact with the first oxide semiconductor film (6a).
Regarding claim 11, Yamazaki further discloses an electronic device comprising: the semiconductor device according to claim 1; and at least one of a switch, a speaker, a display portion and a housing (display device, see abstract at least).
Regarding claim 12, (Currently Amended) A semiconductor device comprising: 
a first gate electrode (2a, see [0070]; see also Fig. 1A) and a gate wiring (2d, see [0222]);
a first gate insulating film (4, see [0067]) over the first gate electrode and the gate wiring;
a first oxide semiconductor film (6a, see [0070]) over the first gate insulating film and overlapping with the first gate electrode; 
a source electrode and a drain electrode (9a/b see [0070]) each electrically connected to the first oxide semiconductor film;
a wiring (9i, see [0222]) over the first gate insulating film;
a second gate insulating film (10, see [0070]) over the first oxide semiconductor film, the source electrode, the drain electrode, and the wiring; 
a second gate electrode (15d, see [0147]) over the second gate insulating film; 
a second oxide semiconductor film (15e, see [0147] and [0222]; note 15a/15e is disclosed as a “light-transmitting conductive film” and further that In-N-Zn-O where N is Sn or Al are exemplary “light-transmitting conductive film,” materials, see [0085]) over the second gate insulating film; and

wherein the gate wiring (2d) is electrically connected to the wiring (9i) through the second oxide semiconductor film (15e), and
wherein the second oxide semiconductor film has a region in direct contact with a top surface and a side surface of the wiring.
Yamazaki does not disclose 
wherein the second oxide semiconductor film has a region in direct contact with a top surface and a side surface of the wiring. 
The remaining claimed limitations are taught in the same manner and for the same reasons as applied to claim 1 above. 
Regarding claim 15, Yamazaki further discloses wherein the second gate insulating film (10) contains oxygen (see [0130]).
Regarding claim 16, Yamazaki further discloses wherein the second gate insulating film (10) is in contact with the first oxide semiconductor film (6a).
Regarding claim 19, Yamazaki further discloses an electronic device comprising: the semiconductor device according to claim 1; and at least one of a switch, a speaker, a display portion and a housing (display device, see abstract at least).
Regarding claim 20, Yamazaki discloses in Figs. 2B, 5A1, (including same features described in accordance with Figs. 1A-1E) and related text a semiconductor device comprising: 
a first oxide semiconductor film (6a, see [0070]);
a first gate insulating film (10, see [0070]) over the first oxide semiconductor film; 
a first gate electrode (15d, see [0147]) over and in contact with the first gate insulating film and overlapping with the first oxide semiconductor film; and

a gate wiring (2d, see [0222]);
an insulating film (4, see [0067]) over the gate wiring;
a wiring over (9i, see [0222]) the insulating film;
the first gate insulating film (10) over the wiring (9i); 
a second oxide semiconductor film (15e, see [0222]; note 15a/15e is disclosed as a “light-transmitting conductive film” and further that In-N-Zn-O where N is Sn or Al are exemplary “light-transmitting conductive film,” materials, see [0085]) over the first gate insulating film; and
a pixel electrode (15a/b, see [0147]) over the second oxide semiconductor film (e.g. at a position higher than 15e),
wherein the gate wiring (2d) is electrically connected to the wiring (9i) through the second oxide semiconductor film (15e) (see Fig. 5A1).
Yamazaki does not disclose 
wherein the second oxide semiconductor film has a region in direct contact with a top surface and a side surface of the wiring. 
The remaining claimed limitations are taught in the same manner and for the same reasons as applied to claim 1 above. 
Regarding claim 22,    (Previously Presented) A semiconductor device according to claim 20, wherein the first gate insulating film (10) contains oxygen (see [0130]).

Response to Arguments
Applicant's arguments filed 6/11/2021 have been considered but are not persuasive.

In response, the examiner disagrees. Specifically, it is respectfully noted that the rejection does not modify the pixel electrode of Takanashi. Rather, Yamazaki is presented as the primary reference and shows a pixel electrode (15a/b) and a second oxide semiconductor film (15e). Yamazaki is modified by Takanashi only in the structure/features of the contact region. Takanashi provides that a film (20/20’) is provided in the contact region (see left hand region of Fig. 3(d), specifically; see also [0087] for description of the contact region). The fact that the film (20/20’) in this region of the device is in the same layer does not compromise or destroy the combination, as the second oxide semiconductor film (15e) and the pixel electrode (15a/b) of Yamazaki. Further, nothing in the claim precludes these two elements (i.e. the second oxide semiconductor film and the pixel electrode) from being in the same layer.
Applicant argues (page 7) Yamazaki and Takanishi do not teach or suggest the claimed invention because “that one of ordinary skill in the art would have had no reason to implement a second conductive layer 15e to be a second oxide semiconductor film in Yamazaki “for improved optical properties,” because Yamazaki and Takanishi do not describe or suggest implementing an additional one of the conductive layer 15e. 
In response, the examiner disagrees. First, it is noted that no “second conductive layer 15e” is being asserted by the rejection above, nor is required to teach the claimed invention. Rather, Yamazaki along teaches a film (15e) and a pixel electrode (15a/b) which read on all the claimed limitations except for “wherein the second oxide semiconductor film has a region in direct oxide semiconductor film because 15a/e are disclosed as “light-transmitting conductive film,” and separately discloses that In-N-Zn-O where N is Sn or Al are exemplary “light-transmitting conductive film,” (see [0085], [0147] and [0222]). The alternative is only presented as a further teaching of 15e being an oxide semiconductor, in the event that the disclosure of Yamazaki ([0085], [0147] and [0222]) would be construed as insufficient to establish that 15e is an oxide semiconductor. Therefore, the potential modification of the material of 15e would be obvious to one of ordinary skill in the art for the reasons cited in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/24/2021